— Appeal by the defendant from a resentence of the Supreme Court, Queens County (Aloise, J.), imposed September 21, 2011, upon his convictions of robbery in the first degree (two counts), robbery in the second degree, criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree (two counts), and criminal possession of stolen property in the fifth degree, upon a jury verdict, the resentence being periods of postrelease supervision in addition to the determinate terms of imprisonment previously imposed on February 27, 2001.
Ordered that the resentence is affirmed.
Since the defendant had not yet completed his originally imposed sentence of imprisonment when he was resentenced, the resentencing to a term including the statutorily required periods of postrelease supervision did not subject him to double jeopardy or violate his right to due process of law (see People v Lingle, 16 NY3d 621 [2011]; People v Rogers, 105 AD3d 776 [2013]; People v Dawkins, 87 AD3d 550 [2011]). Skelos, J.P., Chambers, Sgroi and Hinds-Radix, JJ., concur.